      Case 2:13-cr-00084-JAM Document 387 Filed 06/11/21 Page 1 of 2


1

2

3

4

5

6

7                           UNITED STATES DISTRICT COURT

8                       EASTERN DISTRICT OF CALIFORNIA

9

10   UNITED STATES OF AMERICA,             No.   2:13-cr-00084-JAM
11             Plaintiff,
12        v.                               ORDER OF RELEASE
13   ANITA SHARMA,
14             Defendant.
15

16       On May 27, 2021, the Court granted Defendant’s Motion for

17   Compassionate Release.       See Order, ECF No. 377.    Upon her

18   release, Defendant will begin serving a 24-month term of

19   supervised release.      Id. at 3.   Per that decision, the Court

20   hereby orders Defendant be released pursuant to the below listed

21   conditions of release.

22

23                           I.   CONDITIONS OF RELEASE

24       1.     The Court adopts all the conditions of supervision

25   previously ordered by District Judge Garland E. Burrell, Jr. as

26   listed in Defendant’s Judgment and Commitment at ECF No. 267.       In

27   addition, the Court adds the below two Special Conditions of

28   Supervision as conditions (6) and (7).
      Case 2:13-cr-00084-JAM Document 387 Filed 06/11/21 Page 2 of 2


1        2.    Defendant shall not associate with any codefendants in

2    this case.

3        3.    Defendant shall make $25.00 minimum monthly payments

4    toward any unpaid criminal monetary penalty in this case during

5    supervised release.      Payments are to commence no later than 60

6    days from placement on supervision.       This payment schedule does

7    not prohibit the United States from collecting through all

8    available means any unpaid criminal monetary penalty at any time,

9    as prescribed by law.

10

11       IT IS SO ORDERED.

12   Dated:   June 11, 2021

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
